®¡u Juez Asociado Señob Wolf,
emitió la opinión del tribunal.
Por la prueba presentada, la corte inferior tuvo derecho a creer, y creyó, que el camión del demandado estaba doblando una esquina hacia la derecha, cuando el automóvil del demandante trató de pasar en la misma dirección y por la misma calle por que doblaba el camión. La corte no -creyó las manifestaciones de.los testigos del demandante de ■que el camión marchaba a una velocidad excesiva, y que el proceder del conductor del mismo fuera la causa próxima del choque que sobrevino. Uno de los principales argumentos del demandante y apelante es que su automóvil fué chocado por el medio y en la parte trasera, y que, por consiguiente, es claro que fué el camión del demandado el que ocasionó los daños. No obstante, es fácilmente posible que ira automóvil se coloque frente a otro. En realidad de verdad, el chauffeur del demandado manifestó claramente que ■el automóvil del demandante chocó con el “bumper” delantero del camión. Esa es la idea que tenemos del accidente. El chauffeur del demandante trataba de pasar al mismo tiempo, habiendo el camión llegado primero.
El apelante señala la comisión de varios errores, pero todos se refieren a la apreciación de la prueba, la que no hallamos que fuera erróneamente apreciada.

Debe confirmarse la sentencia apelada.

El Juez Asociado Señor. Texidor no intervino.